Citation Nr: 1234368	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  10-01 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for residuals of a gunshot wound of the right thigh.

2. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:  National Association for Black Veterans, Inc


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2009 and February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, for residuals of a gunshot wound of the right thigh with an initial rating of 10 percent effective August 12, 2005, and which awarded service connection for PTSD and assigned a rating of 50 percent effective July 29, 2009. 

In the March 2009 rating decision, the RO continued the 10 percent rating assigned to residual scarring of the right thigh. The Veteran has not expressed dissatisfaction with the rating. See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA). Accordingly, the issue of an increased rating for residual scarring of the right thigh is not before the Board. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Throughout the pendency of the appeal, the Veteran's residuals of a gunshot wound of the right thigh has been manifested by impairment that approximates not more than moderate disability. 

2. The Veteran's PTSD is manifested by overall occupational and social impairment resulting in reduced reliability and productivity through such symptoms similar to  panic attacks more than once a week; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for residuals of a gunshot wound to the right thigh, Muscle Group XIV, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.56, 4.73, Diagnostic Code 5314 (2011).

2. The criteria for entitlement to a disability rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran maintains that he is entitled to disability ratings in excess of 10 percent for his service-connected residuals of a gunshot wound of the right thigh and in excess of 50 percent for service-connected PTSD.

The Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);



(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

A January 2008 VCAA letter explained the evidence necessary to substantiate the Veteran's claims for increased ratings, and an August 2009 notice letter informed the Veteran of what evidence was required to substantiate his claim for service connection for PTSD. These letters also informed the Veteran of his and VA's respective duties for obtaining evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, an August 2009 VCAA notice letter from VA was provided prior to the initial adjudication of the Veteran's claims and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records, reports of post-service medical treatment, and the reports of VA examinations conducted in February 2008 and January 2010.

With respect to VA examinations, VA has a duty to ensure that its examinations or opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). All of the examination reports reflect a review of the claims file as well as interviews and examinations of the Veteran. The examinations are adequate for adjudication of the claims. The duty to assist has been met. 38 C.F.R. § 3.655.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide his claim. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. 

II. Increased Rating 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2011). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements a disability presents. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

III. Residuals of a gunshot wound to the right thigh

The Veteran's residuals of a gunshot wound of the right thigh are currently evaluated as moderate and rated as 10 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 5314, for injuries to Muscle Group XIV. The functions of this muscle group are extension of knee, simultaneous flexion of hip and flexion of knee, tension of fascia lata and iliotibial (Maissat's) band, acting with XVII in postural support of body, and acting with hamstrings in synchronizing hip and knee. The muscles involved include the sartorius, the rectus femoris, the vastus externus, the vastus intermedius, the vastus internus, and the tensor vaginae femoris. Under Diagnostic Code 5314, a moderate injury to this muscle group is evaluated at 10 percent disabling, a moderately severe injury to this muscle group is evaluated at 30 percent, and a severe injury is evaluated at 40 percent disabling. 

For VA rating purposes, an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal. 38 C.F.R. § 4.56(a). A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged. 38 C.F.R. § 4.56(b). The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement. 38 C.F.R. § 4.56(c).

The evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings. 38 C.F.R. § 4.56(d).

A moderate disability of the muscles may result from through and through or deep penetrating wounds of relatively short track from a single bullet or small shell or shrapnel fragment. The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury. The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound. Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles should be noted. Evidence of moderate disability includes entrance and (if present) exit scars which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or failure in comparative tests. Id.

A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound due to a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intramuscular cicatrization. Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered. Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted. Evidence of unemployability due to an inability to keep up with work requirements may be considered. Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups. Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered. Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss. Id.

A severe disability of the muscles is characterized by evidence of through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intramuscular binding and cicatrization. Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered. Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted. Evidence of unemployability due to an inability to keep up with work requirements may be considered. Id.

In August 2005 the Veteran submitted a claim for service connection for a disorder of the right thigh and weakness in right leg. He reported that while on active duty he fired a M-14 rifle with a blank round which resulted in an explosion. The Veteran reported that he sustained metal in his right thigh as a result of the explosion.

Service treatment records do not show treatment for a shell fragment injury, but the Veteran's December 1968 report of medical examination for separation noted two hyperpigmented scars of the right thigh with foreign body palpable under one of the scars. 




By a rating decision dated in June 2006, the RO granted service connection and assigned a 10 percent disability for residuals of a gunshot wound of right thigh with degenerative changes of the right hip, effective August 12, 2005. The Veteran submitted a claim for an increased rating in November 2007.

In a statement dated February 2008, the Veteran reported severe pain and weakness in his right thigh. He indicated that sometimes when he lifts things for his job as a large truck and bus driver that he falls to his knees. He indicated that at times he has to stop the truck and walk around to relieve the pain. 

Evidence relevant to the current level of severity of the Veteran's residuals of gunshot wound of the right thigh includes a February 2008 VA examination. The Veteran reported that has a lot of burning and pain in his right thigh. The examiner noted the bullet fragment remains in the Veteran's right thigh. He stated that he is afraid to take medication for the pain because it makes him drowsy. The Veteran reported no history of hospitalization, debridement, surgery, or history of neoplasm. Range of motion testing of the right hip found flexion to 125 degrees with no pain, abduction to 45 degrees with no pain, internal rotation to 35 degrees with pain from 22 to 30 degrees, and external rotation to 40 degrees with pain from 32 to 40 degrees. There were no changes with repetitive motion. These range of motion studies show normal function within applicable regulation. 38 C.F.R. § 4.71, Plate II.

Upon physical examination, the examiner noted there was evidence of muscle injury to Group XIV in the right side thigh. The rectus femoris had a muscle strength of five. There was no intermuscular scarring present, no scars, no loss of deep fascia or muscle substance, and no residuals of nerve, tendon, or bone damage. 

The impression was status post gunshot wound of the right thigh with degenerative joint disease of the right hip. With regard to the effect of the service-connected disability on the Veteran's usual daily activities, the examiner noted a moderate effect on shopping, exercise, sports, and recreation. However, no effect was noted for traveling, feeding, bathing, dressing, toileting, and grooming. The examiner noted effects when the Veteran performed distance walking, moving certain ways, and that the Veteran used a cane for distance walking. Additionally, the examiner noted the Veteran worked at the Red Cross before retirement reportedly due to right thigh muscle pain, and that the Veteran probably will not be able to drive a van or bus due to the right thigh pain.

In an August 2009 examination report written by Dr. Brown, the Veteran's private neurologist, he wrote that the Veteran reported ongoing paresthesias involving the right thigh region as well as a warmth sensation. Dr. Brown noted the paresthesias in the right leg inhibited some of the Veteran's function and occasionally slowed or disrupted his ambulation. Upon examination, the neurologist found the Veteran's cranial nerves to be intact with normal muscle bulk and tone. He noted power was grade five in the proximal and distal muscles of the upper and lower extremities. Deep tendon reflexes were normal. Evaluation of coordination showed no dysmetria. The Veteran's gait showed normal base and station with no performance difficulties. 

In a December 2009 private examination report, Dr. Brown noted the Veteran walked three to four times weekly. He endorsed occasional paresthesias involving the right anterior thigh, which was noted as intermittent.

Also of record are VA treatment reports. In September 2009, the Veteran reported that his right leg gave out and he almost fell. He submitted outside films dated 2006 that showed lateral osteophyte on the femoral head, and a benign lucent appearing lesion on the distal femur. The Veteran denied significant hip or knee pain, but he identified localized pain to the distal thigh above the knee. Upon a limited examination of the right leg, the VA physician found good range of motion of the right hip without pain, no trochanteric tenderness, good range of motion of the knee without instability or laxity, no palpable soft tissue mass, pulses intact, and squeeze tenderness of the lower anterior thigh. 

At his January 2010 VA examination for PTSD, the Veteran continued to complain of chronic pain and weakness in the right leg. The examiner noted the Veteran uses a cane to assist in ambulation.

A VA treatment record dated May 2011, indicated the Veteran had a normal gait and was stable on ambulation.

Based on these findings, the evidence of record does not substantiate an evaluation greater than moderate disability evaluated at 10 percent disabling. There are remnants of shrapnel in the Veteran's right thigh; however, the type of missile that caused the Veteran's service-connected disability is not consistent with a moderately severe or severe disability. In addition, the history of initial injury is not consistent with a moderately severe or severe disability of the muscles as there was no prolonged hospitalization or treatment under 38 C.F.R. § 4.56.

The findings on examination are consistent with the 10 percent rating and do not contain findings associated with a higher evaluation. The February 2008 VA examiner noted evidence of muscle injury; however, there was no nerve damage, tendon damage, bone damage, muscle herniation, or loss of deep fascia or muscle substance. While the Veteran reported a September 2009 incident when his right leg gave out and he fell, a May 2011 VA treatment record found the Veteran to be stable upon ambulation with a normal gait. Treatment reports from Dr. Brown provide evidence of normal muscle bulk and tone. In addition, he found the Veteran's muscle strength to be at the maximum grade of five in the proximal and distal muscles of the lower extremities.

The Veteran is unemployed. He reported that he worked as a bus and van driver for the Red Cross, and retired in 2005. The February 2008 VA examiner noted he probably would not be able to drive. Although inability to keep up with work requirements may be considered as a factor in a moderately severe or severe disability rating, the medical evidence does not show the cardinal signs and symptoms of muscle disability such as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination or uncertainty of movement. 38 C.F.R. § 4.56. The symptoms related upon examination more closely approximate a moderate disability evaluation.

Although the Veteran provided statements pertaining to his disability to include reports of right thigh pain, weakness, a single instance of falling, and a burning sensation in the right thigh, these symptoms more nearly approximate the Veteran's current moderate disability rating. The Veteran is certainly competent to report such symptoms, but the more probative evidence has shown no impairment in gait and normal range of motion. In addition, neither the VA examination nor private treatment reports noted the cardinal signs and symptoms of muscle disability under 38 C.F.R. § 4.56(c). Great probative value is afforded to the VA examination and the Veteran's private neurologist report which indicate normal range of motion and strength. 

The Veteran's symptomatology more nearly approximates a moderate disability as the criteria for the next higher evaluation of moderately severe have not been met. The evidence is devoid of a showing of a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, hospitalization for a prolonged period for treatment of the wound, and or evidence of an inability to keep up with work requirements. His injury was not the result of a single bullet, small shell or a shattering bone fracture. 38 C.F.R. § 4.56(d). Also, the more probative evidence is against a showing of palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles.

II. PTSD

The Veteran claims that a disability rating in excess of 50 percent for his service connected PTSD is warranted based on the severity of his symptomatology. While the evidence clearly shows that the Veteran's PTSD has an impact on his occupational and social functioning, the preponderance of the evidence is against the claim for an increased rating. The claim must be denied.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported during the rating period. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a wide range of activities. GAF scores from 81 to 90 represent absent or minimal symptoms. GAF scores from 71 to 80 represent no more than slight impairment of in social, occupational or school functioning. GAF scores of 61 to 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasionally truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.

A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).

A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

Treatment reports from Dr. Jabbour, a private clinician, dated August 2009 through April 2011 note changes in the Veteran's PTSD symptoms as the physician adjusted his medication.
	
Private treatment records dated August 2009 from Dr. Jabbour noted the Veteran looked his stated age. The treatment report reflected that he maintained good eye contact and revealed some psychomotor retardation. The examiner noted the Veteran was cooperative and seemed to be able to relate well. The Veteran's speech was within normal limits and no dysarthria was noted. His mood was depressed and anxious. His affect was congruent to his mood and his thought process was linear, goal-directed, and logical. The Veteran was noted to be oriented and his memory was within normal limits. The examiner noted that the Veteran's insight, attention, and concentration seemed to be normal. The Veteran was diagnosed with chronic PTSD, mild to moderate major depressive disorder, and alcohol dependence in unspecified remission. He was assigned a GAF score of 39. He was prescribed citalopram to alleviate his symptoms of depression and anxiety.




At a VA examination in January 2010, the Veteran reported some difficulty with anxiety, depression, flashbacks, nightmares, irritability, insomnia, and depression since 1969. He reported that his depression has been increasing over the last few years with increasing pain and limitations with his service-connected right thigh disability. He reported difficulty falling asleep and remaining asleep during the night. The Veteran reported increasing problems with anger and irritability, social isolation and decreased energy. He denied crying spells and any suicide attempts. 

The examination report reflected that the Veteran looked his stated age and he was alert, oriented, and cooperative. He walked with a cane and had a somber, tense demeanor. The examiner noted moderate insomnia, moderate anxiety, depression, decreased energy and occasional panic attacks. No signs of thought disorder, lucid dissociations, flight of ideas, hallucinations, delusions, obsessions, compulsions, or phobias were noted. The examiner noted the Veteran's intellectual capacity was grossly intact, although he complained of some difficulty with focusing attention and concentration. No involuntary movements or bizarre mannerisms were noted. The examination report reflects that the Veteran has an increased startle response, hypervigilance, interpersonal guardedness, avoids trauma-related triggers such as television programs that show blood because of his exaggerated response, decreased interest in hobbies and social activities, some detachment and estrangement from others, and emotional numbing. The examiner assigned a GAF score of 55. 

The examiner observed that the Veteran was showing mild to moderate impairment in social adjustment and that his current level of functioning depends upon continued psychotropic medication which has led to some reduction in symptoms overall compared to baseline but still has left him with a moderate level of discomfort.

A March 2010 private treatment record reflects that the Veteran has been doing well on medication, and in June 2010 private treatment, the Veteran reported a slight improvement in symptoms since the physician adjusted his medications.

A September 2010 private treatment note indicates the examiner noted the Veteran had a flat affect and depressed mood. The Veteran reported that he has a lot of mood swings and conflict with his son.

A May 2011 VA treatment note reflects the Veteran reported feelings of hopelessness or helplessness. He reported sleep disturbances and impulsivity, poor self-control, anxiety, and agitation. However, the Veteran also reported positive future plans, positive social support, and a sense of responsibility to his family, cultural, religious, spiritual beliefs, life satisfaction, and positive problem-solving skills. The Veteran reported no thoughts of taking his own life, and had no specific plans to harm himself.

The evidence does not show that the Veteran's PTSD symptoms have varied in severity during the period under appeal so staged ratings are not warranted. Fenderson, supra.

The evidence indicates that the Veteran warrants a 50 percent rating, but no higher, for his service-connected PTSD. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); (holding that the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating").  Primarily, the Veteran's mental impairment resulting from PTSD is disturbance of motivation and mood and difficulty in establishing and maintaining work and social relationships. The Veteran nonetheless has expressed plans for the future, and he is not shown to have reported symptoms that are akin to circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating is not warranted unless there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. Id. 

In an August 2009 treatment note, the Veteran's private physician noted an affect congruent to a depressed mood, which is encompassed by the 50 percent disability rating, and the January 2010 VA examiner noted occasional panic attacks. Both the January 2010 VA examiner and the Veteran's private physician, Dr. Jabbour, noted symptoms of anxiety, depression, irritability, anger, depressed mood, and chronic sleep impairment, which are encompassed by the 50 percent disability rating. As to the latter, there is substantial evidence in the record that the Veteran's sleeplessness is caused by possible sleep apnea, which has also been attributed to his obesity. 

The evidence indicates that the Veteran has not had a long-term relationship in several years, but that he continues to participate in activities he enjoys such as attending church and walking for exercise. Although the Veteran is no longer employed as a truck driver, the evidence does not show symptoms resulting in an inability to establish and maintain effective relationships as contemplated in a 70 percent rating. Equally significant is the fact that there is no evidence of homicidal thoughts, violence, hallucinations, delusions, or cognitive decline which may warrant a higher rating. The record also does not show the Veteran having inadequate hygiene or neglect of personal appearance or impaired speech.  

GAF scores are just one of the medical findings employed in a rating determination and the score assigned does not determine the disability rating VA assigns. See Massey v. Brown, 7 Vet. App. 204, 207 (1994). Higher GAF scores denote increased overall functioning of the individual. For instance, a score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). DSM-IV at 46-47. Scores ranging between 51 and 60 are assigned when there are moderate symptoms. (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. 

The Veteran was assigned a GAF score of 39 in August 2009 and a score of 55 in January 2010. The evidence of record reflects that the Veteran's PTSD manifests in moderate symptoms. The Veteran's most recent GAF score is consistent with his current evaluation of moderate symptoms rated at 50 percent disabling. In addition, the January 2010 GAF score is consistent with the evidence noted in the Veteran's private treatment records after his medications were adjusted. The Veteran's private physician assigned the lower GAF score at the beginning of their treating history and prior to the adjustments made to his psychotropic medications. Private treatment records reflect improvement in the Veteran's PTSD symptoms after the medication adjustment. The January 2010 VA examiner noted that the Veteran's current level of functioning is dependent on his continued use of medication. 

As the preponderance of the evidence is against a finding that a schedular rating in excess of 50 percent for PTSD is warranted, the benefit of the doubt doctrine is not for application in resolution of this aspect of the Veteran's appeal. See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Accordingly, the Board finds that the evidence does not support an evaluation in excess of 50 percent for PTSD. See 38 C.F.R. § 4.130, Diagnostic Code 9411.

IV. Extraschedular Consideration

The record shows that the Veteran is not currently employed. The Board must therefore consider the issue of whether referral for an extraschedular rating is warranted. See Barringer v. Peake, 22 Vet. App. 242 (2008).

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected right thigh gunshot wound residuals and service-connected PTSD. The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b). If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111 (2008).

The record reflects that the Veteran has not required frequent hospitalizations for his service-connected disabilities. The competent medical evidence of record shows that his right thigh disorder is primarily manifested by some muscle injury, some effects on the functions controlled by the injured muscle, and normal range of motion of the right hip. The applicable diagnostic codes used to rate the Veteran's right thigh disorder provide for ratings based on the symptoms involving the right thigh muscle and his current symptoms are encompassed by the rating criteria for a moderate disability. The Veteran's disability level and symptomatology, including depression, anxiety, and difficulty in adapting to stressful circumstances, are directly contemplated by the rating criteria for a 50 percent rating for PTSD, and additional problems such as disturbances in motivation and mood, isolation, and impaired sleep, are contemplated by the schedular rating criteria corresponding to assignment of ratings of 50 percent and under. Accordingly, referral for extraschedular consideration is not warranted. Thun, 22 Vet. App. at 115.







ORDER

A rating in excess of 10 percent for residuals of gunshot wound to the right thigh, Muscle Group XIV is denied.

A rating in excess for 50 percent for PTSD is denied.


REMAND

In a statement dated March 2006, the Veteran claimed TDIU. The Veteran reported that he retired in November 2005, and was unemployable because of health problems related to his right thigh. Service connection for entitlement to a TDIU was denied in two supplemental statements of the case dated June 2011. The RO previously obtained medical opinions as to the current severity of the Veteran's service-connected disabilities. However, none of these opinions addresses whether the combined effects of the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation. See 38 U.S.C.A. § 5103A(d). 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a). If the schedular criteria are not met, in certain cases an extraschedular TDIU may be considered. See 38 C.F.R. § 4.16(b). Currently the schedular criteria for a TDIU are not met.

In a February 2008 examination report, the Veteran reported that he retired from the Red Cross because of right thigh pain. The examiner noted that he would probably not be able to drive a van or bus due to his right thigh pain. 

In a February 2010 VA examination report, a VA psychiatrist recorded that the Veteran retired in 2005. The Veteran provided conflicting reasons for his retirement. He reported that he was forced to retire because the Red Cross was downsizing, but also reported that he was thinking retiring anyway because "he had enough years in," and was becoming more irritable and self-isolated. The examiner noted that the Veteran was having mild to moderate impairment occupational reliability and productivity as a result of his increasing psychiatric issues.

These opinions are inadequate to address the Veteran's employability based on his service-connected disabilities. Neither examination report contains an opinion as to whether any of the Veteran's service-connected disabilities in combination with his additional service-connected disabilities, renders him totally socially and occupationally impaired, or unable to secure or follow a substantially gainful occupation. The opinion assessing PTSD addresses why the Veteran stopped working in 2005. The only comment addressing future employability, which is at issue here, indicates that given his increasing level of severity of symptoms, it would be expected that he would have a moderate level of impairment at the present time. The opinion regarding the service-connected residuals of gunshot wound of the right thigh addresses his ability to be employed as a van or bus driver, but it does not address the Veteran's employability considering his education and occupational experience or his ability to secure or follow a substantially gainful occupation.

It is unclear whether the Veteran's service-connected physical disabilities preclude employment or merely make it more difficult to find suitable employment. As a result, a medical opinion regarding employability should be obtained.

Additionally, the opinions of record did not consider the combined effect of the Veteran's service-connected psychiatric and physical disabilities on his employability, and therefore are not sufficient for rating purposes.

Critical to adjudication of this case is whether the combined effects of the Veteran's physical and psychiatric disabilities, which considered by themselves have both been found to be substantially but not totally disabling, are in combination totally disabling from the standpoint of the Veteran's ability to secure or maintain a substantially gainful occupation. 

The Board cannot undertake this determination without competent and probative evidence. Whatever appropriate combination of qualified examiners may be available (a determination for the RO in cooperation with local VA medical, occupational, or vocational personnel), the RO must obtain one or more opinions by sufficiently qualified experts as to whether the Veteran is unable to secure or follow a substantially gainful occupation due to the combined effects of all of his service-connected disabilities, both physical and psychiatric. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2 (examination reports-corrective action); 38 C.F.R. § 4.16 (criteria for a TDIU).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for appropriate VA examinations (for example as available: mental disorders, orthopedic, vocational, occupational) which must ascertain whether the Veteran is unable to secure or follow a substantially gainful occupation DUE TO THE COMBINED EFFECTS OF ALL OF HIS SERVICE-CONNECTED DISABILITIES, BOTH PHYSICAL AND PSYCHIATRIC. The examiners may express independent or consultative opinions.



The following considerations will govern the examination:

(a) The claims folder, including all medical records, and a copy of this remand, will be reviewed by the examiner. Each examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by an examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) Each examiner must be advised of the Veteran's service-connected disabilities: (i) PTSD, rated as 50 percent disabling, (ii) residuals of gunshot wound of the right thigh, rated as 10 percent disabling, (iii) residual scarring of the right thigh, rated as 10 percent disabling (iv) degenerative changes of the right hip, rated as 10 percent disabling.

(d) The examiners must obtain from the Veteran an occupational history and his level of educational attainment. From documentation of record the Veteran appears to have graduated from high school. 

(e) In all conclusions, each examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

(f) Each examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.

(g) Each examiner is to specifically address the purpose of the examination to determine whether the Veteran is unable to secure or follow a substantially gainful occupation due to the COMBINED EFFECTS OF ALL OF HIS SERVICE-CONNECTED DISABILITIES, BOTH PHYSICAL AND PSYCHIATRIC.

The examiners must be advised of the Veteran's conflicting statements for his reason for retirement. A February 2010 VA psychological examination report indicates that after his period of active service the Veteran worked as a truck driver and retired in 2005. The Veteran reported that they were downsizing, but that he was thinking of retiring anyway because "he had enough years in" and was also more irritable and self-isolated. However, the Veteran reported in a February 2008 VA examination report that he retired due to his service-connected right thigh disability.

The examiners must consider the Veteran's education, training, and occupational experience in making this determination.

The conclusion as to whether the Veteran is unable to secure or follow a substantially gainful occupation due to the combined effects of all of his service-connected disabilities, both physical and psychiatric, may be reached independently or by consultation between the examiners.

2. Readjudicate the issue on appeal. If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


